Mitchell, J.
I dissent. If defendant is tq be held trustee of the title for the plaintiffs, it ought only to be on condition that they pay him the entire claim for which he held the note.and mortgage as collateral. This seems to me to be but common justice, and I fail to .see any legal or equitable principle to prevent. With all due deference to my brethren, it seems to me that the course of reasoning by which a different result is arrived at is rather narrow and technical. Had defendant been guilty of any actual fraud, the case might have been different; but the facts of the case conclusively negative any such thing. Evidently the defendant honestly, but mistakenly, adopted the course he did as the most convenient method of realizing .upon a security of which he had no formal written assignment, and *207I do not think that plaintiffs ought to have the benefit of the title which grew out of the foreclosure of this mortgage, without paying ■the whole debt for which their intestate pledged it.
Collins, J. I concur in the views expressed by Mr. Justice Mitchell.